Citation Nr: 0905289	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for Sturge-Weber 
Syndrome (SWS) (alternately diagnosed as (Klippel Trenaunay 
Syndrome (KTS)), currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable disability rating for 
glaucoma of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to June 
1994.  

This case comes before the Board of Veterans' Appeals on 
appeal from a June 2003 rating decision rendered by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 2008, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  
A transcript of the hearing has been associated with the 
claims folder.  

The issue of entitlement to a disability rating in excess of 
20 percent for Sturge-Weber Syndrome (SWS) is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The minimal disability rating for glaucoma is 10 percent.

2.  There is no medical evidence that the veteran's left eye 
visual acuity or visual fields are impaired.  





CONCLUSION OF LAW

The criteria for a 10 percent rating, but not greater, for 
glaucoma of the left eye have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 
4.84a, DC 6013 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in September 2002, March 2006, 
October 2006, and May 2008.  Specifically regarding VA's duty 
to notify, the notifications to the veteran apprised him of 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  The notice letter sent to the veteran in 
May 2008 met the requirements of Vazquez-Flores.

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the May 2008 
notice was provided to the veteran, the claim was 
readjudicated in a June 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

The record reflects that service treatment records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim 
for an increased rating for glaucoma of the left eye.

Analysis

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to an initial 
compensable disability evaluation for glaucoma.  He is 
currently assigned a noncompensable rating under DC 6013, 
glaucoma.  38 C.F.R. § 4.84a, DC 6013.  Under DC 6013, the 
minimum available rating is 10 percent, and the rater is 
instructed to rate glaucoma based upon impairment of visual 
acuity or field loss.  

Impairment of central visual acuity is evaluated from 0 to 
100 percent under Diagnostic Codes 6061 through 6079.  
Ratings for impairment of field vision are evaluated from 10 
to 100 percent under Diagnostic Codes 6080 and 6081.

Under Diagnostic Code 6079, impairment of central visual 
acuity will be evaluated as noncompensable where the vision 
in one eye is 20/40 and vision in the other eye is 20/40. A 
10 percent evaluation is warranted where vision in one eye is 
20/40 and vision in the other eye is 20/50.

Here, 38 C.F.R. § 4.75 provides that ratings on account of 
visual impairments considered for service connection are, 
when practicable, to be based only on examination by 
specialists.  Such examinations should include uncorrected 
and corrected central visual acuity for distance and near, 
with record of the refraction.  The best distant vision 
obtainable after best correction by glasses will be the basis 
of rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75. 

In this case, the veteran has been afforded several VA 
examinations in connection with his condition.  In October 
2002, the veteran was noted to have uncorrected visual acuity 
of 20/20 in each eye. Visual field testing was not performed.

The report of an August 2006 VA compensation and pension 
examination notes that the veteran had multiple visual field 
tests in the past that have shown no significant visual field 
defect.  The veteran's vision was stable and he denied any 
eye pain or discomfort.  Best corrected visual acuity was 
20/20 in the left eye and visual fields were full to 
confrontation in both eyes.  The examiner observed that the 
veteran did not have any consistent glaucomatous visual field 
defects.  

Based on the foregoing, a 10 percent disability evaluation, 
but no greater, is warranted for the veteran's service-
connected glaucoma of the left eye.  Under Diagnostic Codes 
6013, the veteran's disability is to be rated based on visual 
acuity or loss of field vision, with a minimum evaluation of 
10 percent.  

The veteran's best corrected distance vision, based on the 
examinations of record, is essentially normal with respect to 
central visual acuity, and the veteran's field vision was 
indicated to be full and normal.  Thus, the criteria for a 
rating in excess of 10 percent based on central visual acuity 
or field vision impairment are not met.  

Consideration has been given to assigning staged ratings in 
addition to those already assigned; however, at no time 
during the period in question has the service-connected 
disability warranted a higher rating than the rating already 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  By regulation, 
extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2008).  
The record reflects that the veteran has not required 
frequent hospitalizations for his glaucoma, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.

Clearly, the veteran's glaucoma interferes with his 
industrial capacity, and limits his ability to engage in 
certain types of activities.  However, the disability rating 
assigned is recognition that industrial capabilities are 
impaired.  See Van Hoose, 4 Vet. App. at 363.  The type of 
impairment demonstrated on examination and during treatment 
is completely consistent with the disability ratings assigned 
for the glaucoma.

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations for their respective time periods.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A rating of 10 percent for glaucoma is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

After reviewing the claims folder, the Board is of the 
opinion that further evidentiary development of the claim for 
an increased rating for Sturge-Weber Syndrome (SWS) is 
necessary.  

The veteran has contended that his service-connected SWS 
includes both skin and orthopedic manifestations.  The 
etiology of the veteran's current orthopedic problems is 
unclear.  His February 1985 service enlistment examination 
report notes that he had a port wine stain on his left arm, 
shoulder, back, left side of face, and right leg; however, 
his spine and other musculoskeletal system was reported to be 
within normal limits.  Similarly, while noting his 
birthmarks, his spine and other musculoskeletal system was 
noted to be within normal limits during on a May 1985 
examination report.

However, subsequent service treatment records show that the 
veteran began experiencing complaints related to his lower 
extremities.  He presented with edema in his right lower 
extremity in May 1985.  A May 1985 podiatry consultation 
report notes that the veteran's left lower extremity was 
hypertrophic and the right lower extremity was noted to be 
longer than the left.  A diagnosis of SWS is recorded.  

A September 1992 internal medicine consultation report notes 
that the veteran had a multi-system problem.  In addition to 
his port wine stains, he had a pelvic tilt.  His left arm was 
longer than his right and his right leg was longer than his 
left.  Subsequent in-service treatment records and the report 
of a November 1993 Medical Board show a diagnosis of Klippel 
Trenaunay Syndrome (KTS).

Service connection for KTS was granted by rating action in 
March 1995.  

VA outpatient treatment records in July 2001 show that the 
veteran had Klippel-Trenaunay-Weber Syndrome with angio-
osteohypertrophy of the right lower extremity and left upper 
extremity.  However, recent VA examination reports dated in 
August 2006 indicate that the diagnosis of KTS was a 
misdiagnosis and the veteran's correct diagnosis was SWS.  A 
June 2007 examination report included the finding that the 
veteran's lower extremity orthopedic problems were related to 
his leg length discrepancy rather than SWS.  

While the veteran has been afforded several VA examinations 
during his appeal, the etiology of the veteran's leg length 
discrepancy has not been fully addressed.  The Board observes 
that the veteran's leg length discrepancy is not noted upon 
entry.  It is therefore unclear if this problem represents a 
congenital abnormality, an acquired disability, or 
symptom/result of his SWS and/or KTS.  Furthermore, if the 
leg length discrepancy is shown to be congenital, it is 
unclear if there was an increase in severity beyond the 
natural progression during service.  The lack of orthopedic 
problems or complaint at entry with later complaints of lower 
extremity swelling and pain suggest that there may have been 
aggravation during service.  

In the alternative, while recent medical evidence shows that 
the condition is not etiologically related to SWS, the 
contemporaneous service treatment records suggest that there 
is some correlation.  The Medical Board linked the problem to 
the formerly diagnosed KTS.  If KTS caused the orthopedic 
symptoms, then SWS could have also caused those problems.  
Indeed, such a relationship seems inherently logical in light 
of the negative orthopedic symptoms/complaints identified at 
service enlistment.

In light of the foregoing, the Board is of the opinion that a 
new VA examination would be probative to ascertain any 
currently manifested symptoms associated with the veteran's 
service-connected SWS and the etiology of any currently 
manifested orthopedic problems of the upper and lower 
extremities.   

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine the 
severity of the veteran's current Sturge 
Weber Syndrome (SWS) and/or Klippel 
Trenaunay Syndrome (KTS).  The veteran's 
claims folder and a copy of this remand 
should be available for review in 
conjunction with the examination. Any 
testing deemed necessary, including X-
rays, should be completed. Color 
unretouched photographs of any skin 
manifestations should be taken and 
associated with the claims folder.  

The examiner should, in detail, describe 
all current manifestations of the 
veteran's SWS/KTS.  In doing so, the 
examiner should provide a definitive 
opinion as to whether the veteran suffers 
from SWS, KTS, or SWS-KTS.  A detailed 
rationale should be provided.  After 
providing a clear diagnosis, the examiner 
should include discuss all current skin 
and orthopedic manifestations that are 
related to the identified disability.  

Skin Manifestations.  The examiner should 
describe the extent of the veteran's skin 
involvement including the percent of his 
entire body and the percent of his 
exposed areas affected.  Furthermore, the 
examiner should indicate the frequency 
and duration of any corticosteroid or 
immunosuppressive drug treatment within 
the past 12 month period. 

With respect to any skin manifestation of 
the head, face, or neck, the examiner 
should provide appropriate measurements 
and indicate whether the affected skin is 
elevated or depressed on palpation, 
adherent to underlying tissue, 
hyperpigmented in an area exceeding six 
square inches, abnormal in texture, or 
indurated and inflexible in an area 
exceeding six square inches.  

Orthopedic Manifestations.  The examiner 
should describe in appropriate detail any 
current orthopedic manifestations related 
to his service connected condition.  

For any current orthopedic condition of 
the upper or lower extremities (to 
include lower extremity leg length 
discrepancy) that is not related to his 
service connected condition, the examiner 
must proffer an opinion as to whether it 
is at least as likely as not (i.e. 50 
percent or higher probability) that the 
condition was initially manifested during 
active service.  If the condition is 
shown to have predated service, the 
examiner should proffer an opinion as to 
whether it is at least as likely not that 
the condition increased in severity 
beyond the natural progression of the 
disability during active service.  

2.  The RO or AMC should then adjudicate 
the issue on appeal.  All applicable laws 
and regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. Thereafter, the 
case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


